UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1244



MICHAEL J. SINDRAM,

                                              Plaintiff - Appellant,

          versus


COLUMBIA UNION COLLEGE,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Frederic N. Smalkin, District Judge;
Charles B. Day, Magistrate Judge. (CA-01-2954-S)


Submitted:   May 30, 2002                  Decided:   June 14, 2002


Before WILKINS, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael J. Sindram, Appellant Pro Se.     Lauri Elizabeth Cleary,
Peter M. Rosenberg, LERCH, EARLY & BREWER, Bethesda, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael J. Sindram appeals the district court’s order denying

leave to file his civil rights complaint.     We have reviewed the

record and the district court’s memorandum opinion accepting the

magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Sindram v. Columbia Union Coll., No. CA-01-2954-S (D. Md. Feb. 27,

2002).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2